                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


 JOHN E. REARDON,

                    Plaintiff,
                                            Civil No. 18-11372 (RBK/AMD)
      v.

 GOVERNOR PHIL MURPHY, et al.,              ORDER

                    Defendants.


     Before the Court are the Motion to Vacate filed by Defendants

B. Sue Fulton, Gurbir Grewal, Phil Murphy, and Robert Zane (Docket

Item 10); the Motion for Extension of Time to File Answer filed by

Defendants Lawrence Luongo and Daniel Zonies (Docket Item 11);

Plaintiff John E. Reardon’s Motions for Default Judgment (Docket

Items 11 and 45); the Motion to Vacate/Deny Entry of Default

Judgment and to Dismiss filed by Defendant John Morelli (Docket

Item 24); the Motion to Dismiss filed by Defendants Paul Dougherty,

Robert Gleaner, Michael Joyce, Luongo, Krisden McCrink, Steven

Peterson, George Singley, Ryan Trabosh, Andrew Viola, and Zonies

(Docket Item 29); Plaintiff’s Rule 60(b)(6) Motion (Docket Item

33); the Motion for Sanctions filed by Defendants Dougherty,

Gleaner,   Joyce,    Luongo,     McCrink,   Peterson,   Singley,   Trabosh,

Viola, and Zonies (Docket Item 36); Plaintiff’s Motion to Reopen

(Docket Item 37); the Motion to Dismiss filed by Defendant Daniel

Long (Docket Item 44); the Motion to Vacate filed by Defendants
Dawn Addiego, James Beach, Fulton, Grewal, Joe Howarth, Fred

Madden, Murphy, and Zane (Docket Item 52); and Plaintiff’s Motion

for an Order of Compliance (Docket Item 66). The Court has reviewed

the parties’ various filings and, for the reasons expressed in the

Opinion of today’s date,

       IT IS on this 27th day of September 2019, hereby:

       ORDERED that the Entry of Default on August 28, 2018, is

VACATED      as   to   Defendants    Addiego,   Beach,    Dougherty,   Fulton,

Gindele, Gleaner, Grewal, Howarth, Joyce, Long, Luongo, Madden,

McCrink, Morelli, Murphy, Peterson, Singley, Trabosh, Viola, Zane,

and Zonies; and it is further

       ORDERED that the Motion to Vacate filed by Defendants Fulton,

Grewal, Murphy, and Zane (Docket Item 10) is GRANTED; that the

Motion for Extension of Time to File Answer filed by Defendants

Luongo and Zonies (Docket Item 11) is GRANTED; that Plaintiff’s

Motions for Default Judgment (Docket Items 11 and 45) are DENIED

AS    MOOT   as   to   Defendants    Addiego,   Beach,    Dougherty,   Fulton,

Gindele, Gleaner, Grewal, Howarth, Joyce, Long, Luongo, Madden,

McCrink, Morelli, Murphy, Peterson, Singley, Trabosh, Viola, Zane,

and    Zonies,     and   DENIED     WITHOUT   PREJUDICE   as   to   Defendants

DeMichele, Gregg, and McFeeley; that the Motion to Vacate/Deny

Entry of Default Judgment and to Dismiss filed by Defendant Morelli

(Docket Item 24) is GRANTED; that the Motion to Dismiss filed by

Defendants Dougherty, Gleaner, Joyce, Luongo, McCrink, Peterson,

                                         2
Singley, Trabosh, Viola, and Zonies (Docket Item 29) is GRANTED;

that Plaintiff’s Rule 60 Motions (Docket Items 33 and 37) are

DENIED;    that   the   Motion    for   Sanctions   filed   by   Defendants

Dougherty, Gleaner, Joyce, Luongo, McCrink, Peterson, Singley,

Trabosh, Viola, and Zonies (Docket Item 36) is GRANTED with the

specific    sanction    to   be   determined   after   consideration     of

Plaintiff’s response to the Court’s Order to Show Cause; that the

Motion to Dismiss filed by Defendant Long (Docket Item 44) is

GRANTED; that the Motion to Vacate filed by Defendants Addiego,

Beach, Fulton, Grewal, Howarth, Madden, Murphy, and Zane (Docket

Item 52) is GRANTED; and that Plaintiff’s Motion for an Order of

Compliance (Docket Item 66) is DENIED; and it is further

     ORDERED that Plaintiff must provide proof of personal service

as to Defendants DeMichele, Gregg, and McFeeley prior to filing

another Motion for Default Judgment as to them; and it is further

     ORDERED that, within fourteen days of the date of this Order,

Plaintiff show cause in writing as to why he should not be subject

to a litigation preclusion order for the reasons expressed in the

Opinion of today’s date.



                             s/Robert B. Kugler
                             ROBERT B. KUGLER
                             United States District Judge




                                        3
